DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 02/04/2021 has been entered and fully considered. Claims 1-3, 5, 8, 9, 11-16 and 25-29 are pending, of which claims 1, 3, 8, 14, and 29 are currently amended and claims 15 and 16 are withdrawn. Claims 4, 6, 7, 10 and 17-24 are cancelled. No new matter has been added.
In view of the amendment, the previous rejections under 35 USC 103 are withdrawn, however claims 1-3, 5, 8, 9, 11-14 and 25-29 are now rejected on new grounds under 35 USC 103. This action is final.

Claim Interpretation
The pending apparatus claims include many functional limitations. It is noted that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. In the below rejections, all of the claimed functional limitations have been fully considered, but given weight only to the extent that they imply structure to the apparatus. Where the disclosed prior art structure is capable of performing the claimed functions, the prior art is fully sufficient to meet the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 11 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0302408 A1 (Magnes) in view of US 4304823 (Lemelson) and further in view of US 2011/0086247 A1 (Keshavarz) and US 2003/0167690 A1 (Edlund).

    PNG
    media_image1.png
    378
    475
    media_image1.png
    Greyscale

Regarding claim 1, Magnes discloses a hydrogen-halogen flow battery system (hydrogen/bromine cell), comprising a flow battery including a first electrode (hydrogen electrode 1) and a second electrode (bromine electrode 2) disposed within a housing [0005], the flow battery configured to generate electrical energy by passing a first active material over the first electrode 1 and a second active material over the second electrode 2 [0009], the first active material being hydrogen gas [0005] and the second active material being an aqueous solution of a diatomic halogen (Br2) and a halogen acid (HBr) [0010], a first reservoir (first storage tank 4) and a second reservoir (second storage tank 5) each fluidically connected to the housing, positioned remote from the flow battery, and configured to store the first and second active materials, respectively [0006]. See Fig. 1.

    PNG
    media_image2.png
    311
    302
    media_image2.png
    Greyscale

Magnes does not teach a safety system. Lemelson however teaches a system and method for controlling the operating condition of a chemically activated or charged electric battery (flow battery) wherein battery conditions are sensed (an unsafe condition is sensed) and electrical signals indicative of the condition of the battery and its fluid reservoirs 21 and 22 are generated which are processed and analyzed by a computer or microprocessor (control unit operatively connected to at least one sensor) for controlling the flow of chemicals to and from the battery itself to maintain the battery in a suitable or predetermined operating condition (mitigate an unsafe condition), so that the computer controlled electric battery is always maintained at a given level of operation [1:5-15,49-51, 3:38-42]. The system includes vents 17, 18 (mitigation system having a direct fluidic connection to the headspace of the reservoirs 21, 22) provided for equalizing pressure within the battery as fluids circulate, materials are pumped about and gasses are generated [3:58-61], and the microprocessor is employed to control the operation of pumps or pump motors, valves or valve actuators (operatively connected to mitigation system) for optimizing and effecting proper operation of the components [4:31-41]. 

    PNG
    media_image3.png
    271
    399
    media_image3.png
    Greyscale

The combination of Magnes and Lemelson does not specifically teach at least one sensor positioned in a permanently-gaseous headspace of the at least one of the first and second reservoirs. Keshavarz however teaches a system 900 that, given the hazards typically associated with H2, includes a gas monitoring system to ensure the relative concentrations of a gaseous mixture including H2, including a sensor 247/947 positioned in a permanently-gaseous headspace of a compartment 902 and coupled to a control and feedback system (control unit), that may be used to measure a concentration or ratio of any (and any number) of gasses in the gaseous mixture (sense a condition within the headspace) [0068]-[0072], [0078]. See Fig. 8. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention 
The control unit of the combination would be fully capable of detecting the unsafe condition when the sensed condition is indicative of oxygen gas within the headspace, because Keshavarz teaches that the sensor may be used to measure a concentration of any gas, and the mitigation system would be fully capable of mitigating the unsafe condition by removing the oxygen via the direct fluid connection, by way of the vents taught by Lemelson.
The combination of Magnes and Lemelson does not specifically teach that the control unit is configured to selectively actuate the mitigation system only when the unsafe condition is detected. Edlund however teaches providing a reservoir with a pressure relief valve (mitigation system) in communication with a controller, wherein the controller is responsive to sensors and compares measured values to one or more threshold values, such as a threshold value that is equal to or below the flammable or explosive threshold (unsafe condition), which allows for the actuation of preventive steps to reduce the oxygen gas concentration in the reservoir, and the controller may actuate depressurization of the reservoir (selectively actuate the mitigation system) in the event that preventive steps are not effective at stopping an increase in oxygen gas concentration and the first threshold value is exceeded (when the unsafe condition is detected) [0063]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to configure the control unit of the combination to selectively actuate the mitigation system only when the unsafe condition is detected, as in Edlund, because it would 
Regarding claim 2, Magnes further discloses that the aqueous solution is diatomic bromine (Br2) and hydrobromic acid (HBr) [0010].
Regarding claims 3 and 29, Lemelson further teaches that the mitigation system includes a pressure relief valve (vents 17, 18 provided for equalizing pressure within the battery) [3:58-61] having a direct fluidic connection to the headspace (top of fluid reservoirs 21, 22), the pressure relief valve configured to vent at least a portion of the gases within the headspace to the atmosphere. See Fig. 1. The system would be fully capable of selectively actuating the pressure relief valve to vent when the control unit detects the unsafe condition, or when a concentration of the oxygen gas exceeds a critical threshold, because Keshavarz teaches that the sensor may be used to measure a concentration of any gas [0072], and Edlund teaches operatively connecting the pressure relief valve in communication with the controller, which is responsive to the sensors [0063]. 
Regarding claim 5, Keshavarz further teaches closely monitoring pressure by a sensor 916, positioned in the headspace, such that pressure of compartment 902 may be maintained within a predefined operating range [0070]. See Fig. 8. Therefore it would have been obvious to one of ordinary skill in the art to include a pressure sensor configured to generate a signal indicative of a pressure within the headspace, as in Keshavarz, in the system of the combination, because it would allow pressure in the reservoir to be maintained within a predefined operating range and a hazardous pressure of hydrogen to be avoided.

Regarding claim 11, Keshavarz further teaches that the control unit (control and feedback system 970) is configured to estimate a state (ratio x of gas concentration) of the gases within the headspace (by sensor 947 in the headspace) by monitoring the temperature within the headspace (by temperature sensing element 954 in the sensor 947 in the headspace) and identifying one or more chemical species in the headspace [0075]-[0078], whereby the control unit would be fully capable of detecting the unsafe condition when the gases become flammable.
Regarding claim 25, the sensor 947 taught by Keshavarz would be fully capable of generating a signal indicative of a concentration of the oxygen gas within the headspace, whereby it would be an oxygen sensor, because Keshavarz teaches that the sensor 947 may be used to measure a concentration of any gas [0072].
Regarding claim 26, the gas concentration sensor 947 taught by Keshavarz would be fully capable of generating a signal indicative of a concentration of one or more gases other than the oxygen gas within the headspace, because Keshavarz teaches that the sensor 947 may be used to measure a concentration of any gas and of any number of gases [0072].

Regarding claim 28, Keshavarz further teaches that the at least one sensor 947 has an electrical connector (lines 905, 907) located externally to the at least one of the first and second reservoirs such that the electrical connector 905, 907 is physically separated from the headspace and accessible to the control unit 970 [0078]. See Figs. 10-12.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0302408 A1 (Magnes) in view of US 4304823 (Lemelson), US 2011/0086247 A1 (Keshavarz) and US 2003/0167690 A1 (Edlund), as applied to claims 1-3, 5, 11 and 25-29 above, and further in view of US 2014/0272482 A1 (Li).
The combination of Magnes, Lemelson, Keshavarz and Edlund teaches the hydrogen-halogen flow battery system of claim 3, as shown above, but does not teach a pump between the pressure relief valve and one of the secondary holding tank and the atmosphere. Li however teaches a redox flow battery having an exit conduit 64 that leads out from headspace 62 of a tank 30, wherein the exit conduit 64 includes a mechanism that can open the exit conduit so that gas can escape from the headspace 62, and can additionally have a fan 66 .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0302408 A1 (Magnes) in view of US 4304823 (Lemelson), US 2011/0086247 A1 (Keshavarz) and US 2003/0167690 A1 (Edlund), as applied to claims 1-3, 5, 11 and 25-29 above, and further in view of US 2005/0161342 A1 (Carson).
The combination of Magnes, Lemelson, Keshavarz and Edlund teaches the hydrogen-halogen system of claim 1, wherein the mitigation system includes a ventilation system having a direct fluidic connection to the headspace, as shown above, but does not teach a chemical scrubber, Carson however teaches a gas scrubbing system that receives discharged gaseous reaction products resulting from oxidation processes occurring in an anolyte system and promotes reduction of any air pollutants present down to levels acceptable for release to the atmosphere [0125], [0126]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention connect the ventilation system of the combination with a chemical scrubber, as in Carson, because it would reduce any air pollutants down to levels acceptable for release to the atmosphere. The control unit would be fully capable of selectively actuating the ventilation system to release at least a portion of the gases within the headspace to the .

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0302408 A1 (Magnes) in view of US 4304823 (Lemelson), US 2011/0086247 A1 (Keshavarz) and US 2003/0167690 A1 (Edlund), as applied to claims 1-3, 5, 11 and 25-29 above, and further in view of US 2014/0072897 A1 (Whitehead).
Regarding claims 12 and 13, the combination of Magnes, Lemelson, Keshavarz and Edlund teaches the hydrogen-halogen flow battery system of claim 1, as shown above, but does not teach that the mitigation system includes a chemical absorber. Whitehead however teaches disposing at least one catalyst (chemical absorber) for reducing the positive reaction partner of the redox pair [0008], applied on a membrane (surface that includes a chemically active material) [0011] and maintained in contact with the gas volume (headspace) [0015], in the tank for the positive electrolyte liquid [0008], because it can re-establish the state of charge of the electroactive species [0007], wherein the catalytically effective substance may be Pt [0031]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to position in the headspace of the first reservoir of the combination a chemical absorber having a direct fluidic connection to the headspace, the chemical absorber having a catalytic surface that is deposited with platinum as a chemically active material, as in Whitehead, because it can re-establish the state of charge of the electroactive species.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Regarding claim 14, although not specifically taught by Whitehead, it would have been obvious to one of ordinary skill in the art to form the chemical absorber to be selectively exposable to the gases within the headspace via a sealed valve, because it would allow for more precise control of the contents of gases within the headspace, and because Lemelson teaches optimizing and effecting proper operation of the components by controlling operation of valves [4:31-41], whereby the control unit would be fully capable of actuating the sealed valve to expose the gases to the chemical absorber when the control unit detects the unsafe condition.

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Lemelson does not teach an operative connection between the microprocessor and the vents, it is noted that this feature is now taught by the combination with Edlund.
In response to applicant's argument that the compartment 902 of Keshavarz is not a reservoir that stores active material for the flow cell, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Keshavarz is merely relied on for the teaching to provide a sensor in the headspace of a compartment that contains hydrogen, while the limitation that the reservoir stores active material for the flow cell is taught by Magnes. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that none of the cited references teach a pump positioned in the manner required by claim 8, it is noted that this feature is now taught by the combination with Li.
The applicant alleges that the catalyst 24 of Whitehead is not positioned in the permanently gaseous headspace of the reservoir, because it is in contact with the liquid. However, Whitehead teaches that the catalyst is advantageously applied to an arrangement floating on the liquid, whereby the contact of the catalyst with the liquid and also with the common gas volume is achieved. See paragraph [0011].
 The applicant further alleges that Lemelson’s teaching regarding controlling the operation of valves is an alternative embodiment relating only to fuel cells, not to the flow battery. To the contrary, Lemelson explicitly describes throughout column 4 lines 18-52 using the same or similar control system for batteries or fuel cells. See below. Accordingly, one of ordinary skill in the art would understand that the teachings relate to both fuel cells and flow batteries.

    PNG
    media_image4.png
    544
    384
    media_image4.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138.  The examiner can normally be reached on Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727